                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


LEVORES JAMES BOUTTE                      CASE NO. 6:17-CV-01398

VERSUS                                    MAGISTRATE JUDGE WHITEHURST

U S COMMISSIONER SOCIAL BY CONSENT OF THE PARTIES
SECURITY ADMINISTRATION


                                     ORDER

      Before the Court is an appeal of the Commissioner's finding of non-

disability. Considering the administrative record, the briefs of the parties, and the

applicable law, the Court finds that the Commissioner's decision should be

REVERSED and REMANDED.

                                   Background

      The claimant, Levores James Boutte, was born on January 27, 1969. Tr. 285.

Mr. Boutte has a limited education (11th grade) and consistent past employment

(1989 – 2010) as a mechanic. Tr. 25, 46, 59, 168-170,179. Mr. Boutte was

discharged from his position as a mechanic in April 2010 after having a

hypoglycemic episode at work. Tr. 47-48 178.

      On November 23, 2014, Mr. Boutte applied for a period of disability and

disability insurance benefits. On September 6, 2016 Administrative Law Judge

(“ALJ”), Tamia N. Gordon, evaluated whether Mr. Boutte was disabled based on
an onset date of April 20, 2013. Tr. 13-27. The ALJ issued an unfavorable decision

denying Mr. Boutte’s application for benefits.1 Id. On September 23, 2017, the

Appeals Council denied Mr. Boutte’s request for review. Tr. 1-6.

         On July 20, 2009, Dr. Kimberly Smith diagnosed Mr. Boutte with diabetes

mellitus (“DM”), type I (juvenile)2, systolic murmur, mixed hyperlipidemia,

benign essential hypertension, erectile dysfunction due to organic reasons and leg

pain. Tr.71. On February 2, 2010 and May 24, 2010, Dr. Smith indicated that Mr.

Boutte’s diabetes required insulin and was complicated by nephropathy (kidney

disease or damage). Id. Mr. Boutte began using an insulin pump and in February

2011, Dr. Smith noted no significant improvement in his condition. Tr.69-71. Dr.

Smith indicated that Mr. Boutte had kidney, vision, and heart problems due to

uncontrolled diabetes; she opined that his blood sugar levels were uncontrolled and

were likely to cause more organ damage. Tr.72. In a letter dated February 8, 2011,

Dr. Smith opined that Mr. Boutte was disabled due to uncontrolled diabetes despite

the efforts of multiple physicians. Id.




1
   Mr. Boutte filed a prior disability claim on May 12, 2010 which resulted in a March 25, 2011 unfavorable decision
by ALJ W. Thomas Bundy. Tr.80-88. The May 12, 2010 claim file was not exhibited in the instant claim despite
submission of a written request by counsel. Tr.228-229. The 2011 ALJ decision discusses Mr. Boutte’s medical
treatment during 2009 – 2011. Tr.80-88.
2
   The record is inconsistent as to whether Mr. Boutte’s diabetes is type 1 (juvenile) or type 2. The Court finds
which type of diabetes Mr. Boutte has is irrelevant, instead what is significance is the fact that he was 18 when
diagnosed with the metabolic disease.
                                                         2
      On January 3, 2012, Mr. Boutte attended a consultative evaluation (“CE”)

with Scott C. Chapman, M.D. Dr. Chapman opined that Mr. Boutte’s diabetes was

not optimally controlled and that he needed to have further changes made to his

treatment to try to improve his blood pressure and blood sugar control. Dr.

Chapman noted that Mr. Boutte had poor peripheral circulation in the bilateral

lower extremities. Tr.240-247.

      The 2011 initial ALJ decision provided that on March 6, 2013, Mr. Boutte’s

primary care physician, Dr. Kimberly Smith, issued a medical source statement

(“MSS”) opining that Mr. Boutte was permanently disabled due to uncontrolled

diabetes and resulting complications. Tr.86. Mr. Boutte notes that Dr. Smith’s 2013

MSS is not exhibited in the instant claim file while Dr. Chapman’s 2012 CE is

exhibited. R. 10.

      On March 18, 2014, Dr. Smith referred Mr. Boutte to the Lafayette Arthritis

and Endocrine Clinic where he was seen by rheumatologist Jennifer Malin, M.D.,

who noted a history of Lupus verified by positive double-stranded DNA testing.

Tr.257-260.

      In 2014, following an abnormal echocardiogram which showed mild

posterior left ventricular hypertrophy (“LVH”) and evidence of diastolic

dysfunction, Mr. Boutte began treatment at the Cardiovascular Institute of the

South (“CIS”) for coronary artery disease (“CAD”), Valvular Heart Disease

                                        3
(“VHD”), hypertension (“HTN”), and high cholesterol (dyslipidemia). Tr.268-288.

His treatment at CIS continued throughout 2015 and 2016. 350-405. In 2016, Mr.

Boutte was examined following an emergency room and hospital stay for

abnormally elevated creatinine kinase (“CK”) and complaints of chest pain and

bilateral edema.,

        Records from the Acadiana Diabetes Care & Prevention Center for the

period of March 2014 through December 2014 reflect that Mr. Boutte had

fluctuating hemoglobin AlC ranges and glucose levels.3 On March11, 2014, Mr.

Boutte’s Hemoglobin A1C was 8.2% (with normal being 4.0 – 6.0%).6 Tr.304. On

July 16, 2014, Mr. Boutte’s Hemoglobin A1C (three month average of a person’s

blood glucose level) was elevated to 10.3%. Tr.302. On October 10, 2014, Mr.

Boutte’s Hemoglobin A1C was slightly improved at 9.6%, Tr.299, and on

December 17, 2014, it was 9.4%. Tr. 298. Mr. Boutte also had elevated levels of

urine albumin (267.6 mg/L with normal being 5 – 92.1 mg/L) and an elevated

albumin/creatinine ratio (98.7 mg/g with normal being 1-55 mg/g) on December

17, 2014. Tr. 298. On May 21, 2015, Mr. Boutte’s Hemoglobin A1C was 11.7%.

Tr. 346. In particular, on March 11, 2014, endocrinologist Ghyass Rizk, M.D.,

treated Mr. Boutte and noted he reported decreased energy and was positive for



3
  The ALJ explained that “Hemoglobin AlC testing reflects average blood sugar levels over the previous 2-3 months
and the higher the AlC level, the poorer the blood sugar control and risk of DM related complications.” R. 7-1, p.
19.
                                                        4
retinopathy and nephropathy. Tr.296. Dr. Rizk also noted decreased sensation to

vibration. Id. On July 16, 2014, Dr. Rizk noted positive findings for retinopathy

and nephropathy, decreased sensation to vibration, and added severe sexual

dysfunction. Tr.295. On December 17, 2014, Dr. Rizk again noted positive

findings for retinopathy and nephropathy as well as decreased sensation to

vibration. Tr.294.

      On January 12, 2015, Mr. Boutte was transported to the emergency

department via EMS after being involved in a single vehicle accident. When EMS

arrived, the claimant was confused. It was determined that he had a hypoglycemic

(low blood sugar) episode and his glucose level was 41. EMS gave him dextrose

and his mental status improved. At the emergency department, he said that he

hadn’t eaten much earlier that day and was on his way to get something to eat when

he apparently drove through a fence and into a field. He reported that he did not

remember the accident. His blood pressure was 149/100. He was found to be

uninjured from the motor vehicle accident. Tr. 329-332.

      Mr. Boutte again presented to the emergency department on January 24,

2015 with complaints of right leg muscle spasm and severe pain from his right

thigh to the right side of his chest, which he stated came on suddenly when he was

at rest. Blood work showed high glucose, BUN and creatinine levels. The clinical

impression was dehydration and muscle cramps. Tr. 311-313.

                                        5
      On February 20, 2015, Mr. Boutte’s mother, Patsy Boutte, completed a

Function Report – Adult – Third Party in which she reported that Mr. Boutte has

frequent blood sugar level fluctuations due to uncontrolled diabetes that caused

disorientation, occasional combativeness, and curling of his fingers and legs.

Tr.188. She further reported that Mr. Boutte had difficulty with understanding,

memory, and concentration due to his blood sugar fluctuations. Tr.188-195.

      On April 22, 2015, Mr. Boutte again experienced an episode of

hypoglycemia while driving. He stated that he did not eat breakfast that day. After

being treated with IV dextrose, his glucose level became elevated. His creatinine

level was also elevated. Tr. 265-270.

      From May 12, 2015 through June 10, 2015, Mr. Boutte kept a personal log

of his morning and evening blood sugar readings. During the thirty days his

readings indicated significantly high levels of blood sugar levels. As only ten out

of sixty entries indicated normal blood sugar levels, 80% of the entries indicated

uncontrolled blood glucose. Also, Mr. Boutte consistently had elevated creatinine

levels, indicating decreased kidney function. Tr. 276, 317, 545-555.

      Roderick Clark, M.D., FACP, of Acadiana Renal Physicians, initially

examined the claimant on May 6, 2014. Dr. Clark noted edema in the claimant’s

lower extremities and leg cramps the claimant’s glucose level was 583 and his

creatinine was also elevated. His impression included DM, type I, and Stage III

                                        6
Chronic Kidney Disease (“CKD”) with decreased GFR (glomerular filtration rate).

Tr.499. On subsequent exams in 2014-2015, Dr. Clark’s notes consistently

included edema/swelling of the claimant’s lower extremities/feet and elevated

glucose levels. Specifically, in Dr. Clark’s subsequent exams Mr. Boutte’s glucose

levels were high: (1) 10/14/2014─glucose level of 311, Tr.496-497; (2)

1/27/2015─glucose level of 239, Tr.494-495; (3) 5/5/2015─ glucose level of 138,

Tr.492-493; and (4) 9/15/2015─glucose level of 270, Tr.490-491. His impression

remained DM, type I and Stage III Chronic Kidney Disease (“CKD”). Tr.482-509.

On a follow up examination of Mr. Boutte on December 15, 2015, the claimant

complained of his feet swelling. R. 488. His glucose level was 43 and his creatinine

remained elevated. Dr. Clark prescribed Lasix to help address the edema. Tr.489.

       Dr. Smith referred Mr. Boutte to the emergency department on December

23, 2015 due to his complaints of chest pain and abnormal lab results, specifically

a significantly elevated CK level. He also reported having a headache, abdominal

pain, nausea and one episode of vomiting. On examination, Mr. Boutte exhibited

pitting pedal edema (swelling in the feet and lower legs). On December 25, 2015

his glucose and creatinine levels were elevated and his EKG results were abnormal.

He was admitted on December 23, 2015 and discharged on December 25, 2015

with instructions to follow up with his primary care physician. Tr. 370-371, 473-

481.

                                         7
       In a January 7, 2016 follow up examination at CIS, Mr. Boutte complained

of occasional chest pains that “come and go” at no specific times, as well as

bilateral lower extremity edema. Tr. 360-363.

       In March 2016, Mr. Boutte was transported to the CIS emergency

department for an episode of hypoglycemia. He was treated and released. Tr. 468-

469.

       At a follow up examination at CIS on May 19, 2016, Mr. Boutte’s glucose

level was 363, and on May 24, 2016 his glucose level was 314. Tr. 367-368.

       On May 26, 2016 Mr. Boutte was examined at Azar Eye Clinic. During the

exam he stated that he could not see the small letters on the eye chart even with his

glasses. Part of the examination was delayed due to Mr. Boutte’s high blood

glucose levels. Tr. 424-436. Upon returning the following month, on June 20,

2016, he stated that he was having difficulty getting his blood sugar under control

and that it had been 210 that morning. He reported blurred vision and trouble

focusing. Tr. 410-422.

       Dr. Smith, Mr. Boutte’s primary care physician, completed a medical source

statement (MSS) in July 2016. Dr. Smith indicated that she had seen the claimant

for treatment every three months since October 2005 and that she treated him for

DM, with complications including vision changes, kidney damage, peripheral

vascular disease (PVD), neuropathy, HTN and VHD. She gave the claimant a fair

                                         8
prognosis. She marked off symptoms of episodic vision blurriness, rapid

heartbeat/chest pain, kidney problems, muscle weakness, retinopathy, extremity

pain and numbness, vascular disease/leg cramping, dizziness/loss of balance,

hypoglycemic attacks and hypoglycemic unawareness. Dr. Smith listed clinical

findings of heart murmur, edema, absent pedal pulses and lower extremity

numbness. She reported that despite treatment with daily medication, the claimant's

DM remained uncontrolled and he continued to have symptoms of organ damage,

including syncope, neuropathy and vision changes. Tr. 512.

       Dr. Smith estimated that the claimant was able to walk 1/2 -1 block before

needing to stop and rest or experiencing severe pain. She assessed the claimant as

being able to sit for 2 hours at a time and a total of about 4 hours in an 8-hour

workday; and stand for 15 minutes at a time and stand/walk for a total of about 2

hours in an 8-hour workday. She further noted that the claimant needed a job that

would permit shifting positions at will from sitting, standing or walking and would

need periods of walking around during the workday, which he would need to do

every 15 minutes for 5 minutes each time. Dr. Smith also indicated that the

claimant would need to take 10-15 minute breaks every 1-2 hours during the day,

at unscheduled times. She noted that with prolonged sitting, the claimant would

need to elevate his legs at waist level at least 50% of the workday, if working a

sedentary job. Dr. Smith indicated that while engaging in occasional standing and

                                        9
walking, the claimant needed to use a cane, underneath which she added the

comment "if pain is moderate to severe." Tr. 512-514.

      At the July 21, 2016 video hearing Mr. Boutte stated that his uncontrolled

diabetes has grown progressively worse since 2010. T.47. He also stated that he

had multiple motor vehicle accidents due to blood sugar fluctuations while driving,

including at least one during 2015. Tr.48. Mr. Boutte reported that when his blood

sugar level gets too high he feels dehydrated, weak, fatigued, and confused such

that he has difficulty functioning; he also experiences blurry vision. Tr.48-52. He

reported having daily or near daily episodes of confusion. Tr.56-57. He also

reported increasing swelling in his legs and feet as well as numbness and tingling,

which occasionally causes him to fall. Tr.49-51. He stated that he elevates his feet

to help alleviate swelling. Tr.54. Mr. Boutte testified that his physicians have been

unable to control his blood sugar levels; he had an insulin pump but that was

removed in lieu of daily injections. Tr.51. He reported that he has difficulty

walking when his sugar level fluctuates due to muscle cramps caused by

dehydration. Tr.55.

      The vocational expert (VE) testified that an individual who was unable to

maintain concentration, persistence, or pace for 2 hours out of an 8-hour workday

would be unable to maintain employment. Tr.61. Additionally, the need for two

unscheduled breaks of 10-15 minutes due to blood sugar fluctuations would

                                         10
eliminate the ability to perform all full-time work. Tr.62. As would the need to

elevate one’s feet to waist level from 25-50% of the workday. Id.

                                 Assignment of Errors

      The claimant argues that the Commissioner's ruling is erroneous because the

ALJ failed to account for his non-exertional impairments in assessing his residual

functional capacity; therefore, the ALJ’s RFC assessment was reached through the

improper application of controlling legal standards and is not supported by

substantial evidence.

                              Standard of Review

      This Court's review of the Commissioner's decision is limited to determining

whether the decision was supported by substantial evidence and whether the proper

legal standards were applied in reaching the decision. 42 U.S.C. § 405(g); Alfred

v. Barnhart, 181 Fed. App'x 447, 449 (5th Cir.2006). If the Commissioner's

findings are supported by substantial evidence and the decision comports with

relevant law, the decision must be affirmed. Carey v. Apfel, 230 F.3d 131, 135 (5th

Cir.2000). Substantial evidence is more than a mere scintilla and less than a

preponderance. Id. “A finding of no substantial evidence is appropriate only if no

credible evidentiary choices or medical findings support the decision.” Boyd v.

Apfel, 239 F.3d 698, 704 (5th Cir. 2001). Finding substantial evidence does not

involve a search of the record for isolated bits of evidence that support the

                                        11
Commissioner's decision; instead, the entire record must be scrutinized as a whole.

Singletary v. Bowen, 798 F.2d 818, 823 (5th Cir.1986). The court may not re-weigh

the evidence or substitute its judgment for that of the Commissioner. Boyd, 239

F.3d at 704; Carey v. Apfel, 230 F.3d at 135.

      A claimant seeking Social Security benefits bears the burden of proving that

he is disabled. Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.2005. Disability is

defined in the Social Security regulations as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C, § 423(d)(1)(A). Substantial gainful activity is defined as work activity that

involves doing significant physical or mental activities for pay or profit. 20 C.F.R.

§ 404.1572.The Commissioner uses a sequential five-step inquiry to determine

whether a claimant is disabled. At step one, an individual who is working and

engaging in substantial gainful activity will not be found disabled regardless of

medical findings. At step two, an individual who does not have a severe

impairment will be found not disabled. At step three, an individual who meets or

equals an impairment listed in the regulations at 20 C.F.R. Part 404, Subpart P,

Appendix 1 will be considered disabled without consideration of vocational

factors. At step four, an individual found capable of performing the work he has

                                         12
done in the past will be found not disabled. At step five, factors including age,

education, past work experience, and residual functional capacity must be

considered to determine if the claimant can perform any work other than the work

he has done in the past. See, e.g., Wren v. Sullivan, 925 F.2d 123, 125 (5th

Cir.1991), summarizing 20 C.F.R. § 404.1520(b)-(f). See, also, Masterson v.

Barnhart, 309 F.3d 267, 271–72 (5th Cir.2002).

      Before going from step three to step four, the Commissioner assesses the

claimant’s residual functional capacity, 20 C.F.R. § 404.1520(a)(4), by

determining the most the claimant can still do despite his physical and mental

limitations based on all relevant evidence in the claimant's record. 20 C.F.R. §

404.1545(a)(1). The claimant’s residual functional capacity is used at the fourth

step to determine if the claimant can still do his past relevant work, and it is used

at the fifth step to determine whether the claimant can adjust to any other type of

work. 20 C.F.R. § 404.1520(e).

      The claimant bears the burden of proof on the first four steps. Perez v.

Barnhart, 415 F.3d at 461; Masterson v. Barnhart, 309 F.3d at 272. At the fifth

step, however, the Commissioner bears the burden of showing that the claimant

can perform other substantial work in the national economy. Id. This burden may

be satisfied by reference to the Medical–Vocational Guidelines of the regulations,

by expert vocational testimony, or by other similar evidence. Id. If the

                                         13
Commissioner makes the necessary showing at step five, the burden shifts back to

the claimant to rebut this finding. Id. If the Commissioner determines that the

claimant is disabled or not disabled at any step, the analysis ends. Anthony v.

Sullivan, 954 F.2d at 293, citing Johnson v. Bowen, 851 F.2d 748, 751 (5th

Cir.1988). See, also, 20 C.F.R. § 404.1520(a)(4).

         In this case, the Commissioner found, at step one, that Mr. Boutte has not

engaged in substantial gainful activity during the period of time under

consideration, April 20, 2013 through December 31, 2015.4Tr. 16. This finding is

supported by evidence in the record.

         At step two, the ALJ found that Mr. Boutte has the following severe

impairments: valvular heart disease; essential hypertension (HTN); diabetes

mellitus (DM) type II; diabetic peripheral neuropathy; nephropathy (diabetic);

systemic lupus erythematosus (SLE); and obesity. Tr. 16.

         At step three, the ALJ found that Mr. Boutte does not have an impairment

or a combination of impairments that meets or medically equals a listed

impairment. At the next step of the process, the ALJ found that Mr. Boutte retains

the residual functional capacity to “perform less than the full range of light work

as defined in 20 CFR 404.1567(b). He can never climb ladders, ropes or scaffolds;



4
  These dates reflect the day after the denial of the claimant’s initial application and the last date insured or DLD.
R. 10, p. 6.
                                                         14
occasionally climb ramps or stairs; and occasionally stoop, crouch, kneel or crawl.

He can perform frequent bilateral handling; and, occasional bilateral foot control

operation.” Tr. 16. Mr. Boutte objects to this finding.

       At step four, the ALJ found that Mr. Boutte is unable to perform his past

work but found, at step five that Mr. Boutte could perform the occupations of

cashier, counter rental clerk, and order filler. Tr.26-27. Consequently, the ALJ

found that Mr. Boutte was not disabled under the Act from April 20, 2013 through

December 31, 2015. T.27. Mr. Boutte disputes this finding.

                                    Discussion

    A. Did the ALJ account for Mr. Boutte’s non-exertional impairments in
       assessing Mr. Boutte’s residual functional capacity (RFC)?

       The ALJ is responsible for determining a claimant's residual functional

capacity. Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995). In making a finding in

that regard, the ALJ must consider all of the evidence in the record, evaluate the

medical opinions in light of other information contained in the record, and

determine the claimant's ability despite any physical and mental limitations. “The

regulations require the ALJ to determine residual functional capacity by considering

all of the relevant evidence and addressing the claimant's exertional and non-

exertional limitations.” Irby v. Barnhart, 180 Fed.Appx. 491, 493 (5th Cir. 2006)

(citing 20 C.F.R. §§ 404.1545, 419.945; SSR 96-8p).


                                         15
       The claimant argues that the ALJ erred in failing to adequately consider all

of his vocationally significant medical impairments when determining his RFC. He

specifically argues that the ALJ failed to make findings regarding the claimant’s

non-exertional limitations caused by Stage III Chronic Kidney Disease (CKD) and

uncontrolled diabetes (DM). Rather than accounting for the claimant’s non-

exertional limitation such as frequent swelling of the lower extremities (i.e. the

claimant was diagnosed with “pitting pedal edema”) causing the need for elevation

of the legs, or his disorientation, confusion, fatigue, dehydration and visual

disorders, the claimant argues that the ALJ made comprehensive assessments about

his condition based on selected evidence. These assessments were made without

accounting for the claimant’s ability to sustain employment on a full-time basis

given his non-exertional limitations.

       While the ALJ stated that the claimant’s “[t]reatment records from all

sources reflected that the claimant’s glucose and hemoglobin A1C levels

consistently remained high and there were opinions from specialists that the lack of

glucose control caused or contribute to other impairments, such as CKD [Chronic

Kidney Disease] and NPDR [Non-Proliferative Diabetic Retinopathy],” Tr. 24, the

ALJ did not account for the claimant’s symptoms caused by his consistently

elevated blood glucose levels and Stage III CKD in assessing his RFC.




                                         16
       The claimant’s medical records are replete with notations stating that the

claimant experiences frequent edema or swelling of his lower extremities as a result

of his Stage III CKD, and must elevate his legs to help alleviate and/or prevent

swelling.   Tr.498-499     (5/6/2014);    Tr.496-497     (10/14/2014);     Tr.494-495

(1/27/2015); Tr.492-493 (5/5/2015); Tr.490-491 (9/15/2015); Tr.488 (12/15/2015);

Tr.360-362 (1//7/2016). In addition to the claimant’s treating physicians, Dr. Clark

and Dr. Smith, and his cardiologist, Salvatore Buttaci, M.D., diagnosing frequent

lower extremity swelling due to CKD III, all advised the claimant to elevate his feet

to help with swelling. Id. Specifically, Dr. Clark prescribed Lasix to alleviate the

problem, Dr. Buttaci advised that he should elevate the legs “as much as possible”

R. 362, and Dr. Smith advised that he should elevate his feet to waist level for 50%

of the workday. Tr. 22. Further, the claimant testified at the hearing that he had

frequent problems with swelling of his lower extremities and elevates his feet as a

result. Tr. 23. The VE testified that the need to elevate one’s feet at waist level 25-

50% of the workday would eliminate all full-time work in this case. Tr.62.

       The claimant further argues that his frequent glucose/blood sugar level

fluctuations cause him to experience disorientation, confusion, fatigue, memory

problems, dehydration, and vision problems. Tr.23. This was verified by the third

party function report, Tr. 23, 188, as well as by the multiple emergency department

records resulting from the claimant’s multiple motor vehicle accidents. Tr.316-317;

                                          17
see also, Tr.24 (“[t]reatment records from all sources reflected that the claimant’s

glucose and hemoglobin A1C levels consistently remained high. . . .”). The VE

testified that the need for two unscheduled breaks per day of 10-15 minutes due to

blood sugar fluctuations at work would eliminate all full-time work in this case.

Tr.62.

         The foregoing evidence in the record establishes the claimant’s non-

exertional limitations caused by Stage III Chronic Kidney Disease (CKD) and

uncontrolled diabetes (DM) that were not factored in to the ALJ's residual

functional capacity assessment. Thus, the ALJ's adverse conclusion was not based

on application of the appropriate legal standard and is not supported by substantial

evidence in the record. Accordingly,

                        Conclusion and Recommendation

         IT IS ORDERED that the decision of the Commissioner be REVERSED

and REMANDED to the Commissioner pursuant to the fourth sentence of 42

U.S.C. § 405(g) with instructions to properly consider the side effects of the

claimant’s medical conditions in evaluating his residual functional capacity; and

properly evaluate the claimant’s residual functional capacity.

         THUS DONE AND SIGNED this 12th day of October, 2018.




                                         18
